United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10908
                         Summary Calendar



WALTER P. LAZDOWSKI,

                                    Plaintiff-Appellant,

versus

JOHN E. POTTER, Postmaster General, United States Postal Service,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:03-CV-118
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Walter P. Lazdowski filed suit against his former employer

to seek redress for alleged violations of Title VII of the Civil

Rights Act of 1964 and the Americans with Disabilities Act.

The district court dismissed his suit, and this appeal ensued.

Lazdowski argues that the district court erred in granting the

defendant’s motion for summary judgment on his retaliation

claims, which sought relief for acts that occurred in 2002.

Lazdowski has not shown that the district court erred in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10908
                                -2-

dismissing these claims, as he has not established that he was

subjected to an adverse employment action that was meant to

retaliate against him for engaging in protected activity.     See

Messer v. Meno, 130 F.3d 130, 140 (5th Cir. 1997).

     Lazdowski likewise has not shown that the district court

erred in determining that his claims that related to events that

occurred in 1997 were barred by the doctrine of res judicata.

To the extent that Lazdowski contends that the district court

lacked the authority to raise this doctrine sua sponte, he is

wrong.   See Carbonell v. Louisiana Dep’t of Health & Human

Resources, 772 F.2d 185, 189 (5th Cir. 1985).   To the extent that

Lazdowski argues that the district court erred in determining

that his 1997 claims should be dismissed because they arose from

the same nucleus of operative facts as the claim asserted in his

2000 suit, he is likewise wrong.   See Travelers Ins. Co. v. St.

Jude Hosp. of Kenner, La., Inc., 37 F.3d 193, 195 (5th Cir.

1994).

     Lazdowski has shown no error in the judgment of the district

court.   Consequently, that judgment is AFFIRMED.